Citation Nr: 1046354	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  03-29 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for an acquired psychiatric 
disorder (other than posttraumatic stress disorder).

2.	Entitlement to a compensable rating for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran testified at a hearing before the RO in November 
2003.  The transcript has been obtained and is associated with 
the file.

It appears from the record that the Veteran may be raising a new 
claim of service connection for posttraumatic stress disorder 
(PTSD).  See August 18, 2010 VA examination.  Accordingly this 
issue is REFERRED to the RO for proper adjudication.

The Board also notes that the Veteran has raised a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
See e.g., June 2008 VA examination; see also Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits 
is not a free-standing claim that must be pled with specificity; 
it is implicitly raised whenever a pro se Veteran, who presents 
cogent evidence of unemployability, seeks to obtain a higher 
disability rating).  Accordingly, this issue is also REFERRED to 
the RO for appropriate action.  

This case was remanded in August 2005 for additional development.  
In June 2009, the Board remanded the Veteran's claims again in 
order to obtain the most recent VA treatment records and to 
afford the Veteran VA examinations.  The Veteran's most recent VA 
treatment records were obtained and are associated with the file.  
The Veteran was also afforded VA examinations in August 2009 for 
his hiatal hernia as well as his acquired psychiatric disorder.  
Therefore, the Board finds that its remand directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).

FINDINGS OF FACT

1.	The evidence shows that it is at least as likely as not that 
the Veteran's acquired psychiatric disorder, diagnosed as 
major depression with anxiety, is related to service.  

2.	The competent medical evidence of record does not indicate the 
Veteran is currently diagnosed with a hiatal hernia.


CONCLUSIONS OF LAW

1.	An acquired psychiatric disorder is related to service.  
38 U.S.C.A §§ 1110 and 5107; 38 C.F.R. §§ 3.303, 3.304 (2010).

2.	The criteria for a compensable rating for a hiatal hernia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in September 2005.  This letter advised the Veteran 
of the information necessary to substantiate his claims and of 
his and VA's respective obligations for obtaining specified types 
of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  A February 2008 letter also 
advised the Veteran of how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claims in the December 
2001 rating decision, the Board finds that providing him with 
adequate notice in the September 2005 and February 2008 letters 
followed by a readjudication of the claims in the May 2009 
supplemental statement of the case, June 2009 Board remand, and 
September 2010 supplemental statement of the case 'cures' any 
timing problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  Additionally, the Board finds that even if the 
above letters failed to provide the Veteran with adequate 38 
U.S.C.A. § 5103(a) notice, this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letters as well as the rating decision, statement of the case, 
and supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there 
can be no prejudice to the Veteran due to a lack of adequate 338 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

In regards to Social Security Administration (SSA) records, the 
Board notes that the Veteran has referenced he receives Social 
Security disability for PTSD.  See e.g., August 2009 hiatal 
hernia VA examination.  The Board observes that the records 
pertaining to PTSD would not be relevant as the Veteran's claim 
of PTSD was denied in a June 2009 Board decision which the 
Veteran did not appeal.  Also, the Veteran will suffer no 
prejudice by the Board not obtaining these records as the claim 
of service connection for an acquired psychiatric disorder is 
being granted.  Moreover, the Board finds that these records are 
not relevant to the claim for a compensable evaluation for the 
service-connected hiatal hernia, because the Veteran has 
indicated that he was awarded these benefits solely due to his 
psychiatric disorder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in August 2009 
for his acquired psychiatric disorder and hiatal hernia.  These 
opinions were rendered by medical professionals following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid 
factual foundations and reasoned bases for the conclusions that 
were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected hiatal hernia since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examinations are adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally there 
must be probative evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Furthermore, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology or 
under 38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  For the reasons 
discussed below, the Board concludes the evidence of record shows 
continuity of symptomatology.
Service treatment records are negative for any complaints or 
treatment for any psychiatric disorders.  However, the Veteran 
was discharged in June 1992 for a personality disorder.  The only 
further description of this personality disorder was that it was 
a deeply ingrained, maladaptive behavior which interfered with 
the Veteran's ability to perform duty and it was so severe it 
significantly impacted the Veteran's ability to function.  See 
June 1992 Report of mental status evaluation.

As noted above, service connection may also be established by 
evidence of continuity of symptomatology.  38 C.F.R. § 3.303(d).  
Post-service VA medical records dated from January 1993 through 
the present show that the Veteran has consistently been 
hospitalized and received treatment for various psychiatric 
disorders. 

A January 1993 social work report indicated that the Veteran had 
attempted suicide 1 1/2 weeks earlier and complained of feelings of 
depression, nervousness, and problems sleeping.  The VA treatment 
records also showed that the Veteran was hospitalized from April 
to May 1993 with major depression.  In an April 1993 VA treatment 
record it is noted that the Veteran missed his group counseling 
session as he was in a psychiatric ward, however further group 
counseling records are available.  See e.g., May 1995 group 
counseling report.  The Veteran was again hospitalized from June 
to July 1995 after he attempted to kill himself by overdosing on 
prescription pills.  At this time he was diagnosed with major 
depression with psychotic features.  The Veteran was also 
hospitalized from March to May 2002 during which he complained of 
feelings of anger, depression, survival guilt, intrusive 
thoughts, and anxiety.  After the Veteran reported feeling 
anxious and having flashbacks of the war, a September 2002 VA 
treatment record diagnosed him with schizoaffective disorder.  A 
July 2005 VA treatment record also diagnosed the Veteran with 
schizoaffective disorder and stated that his condition kept 
worsening.  More recently a March 2009 VA treatment record 
indicated that the Veteran's depression had worsened and he had 
continued anxiety and at this time the Veteran was diagnosed with 
recurrent major depression.  

The Veteran has also received multiple VA psychiatric 
examinations since his separation from service in July 1992.  A 
March 1994 VA examination diagnosed the Veteran with depressive 
disorder and borderline personality disorder; a May 1997 VA 
examination diagnosed him with depressive disorder with anxiety 
features and borderline personality disorder.  A January 2004 VA 
examination diagnosed the Veteran with dysthymic disorder and a 
June 2008 VA examination diagnosed him with schizoaffective 
disorder, depressive type.  More recently, an April 2009 VA 
examination diagnosed the Veteran with moderate to severe 
depression.  

The claim was remanded in June 2009 for an opinion as to whether 
any of the Veteran's currently diagnosed psychiatric disorders 
were related to service.  The same examiner who had previously 
seen the Veteran in April 2009 submitted an opinion which stated 
his current psychiatric disorder(s) were at least as likely as 
not related to service.  The examiner based this off on the fact 
that the Veteran's first hospitalization was in 1993, and he was 
later hospitalized in 1998 and 1999 with a diagnosis of major 
depression with psychotic features.  The examiner further 
rationalized that there was no evidence in the file that prior to 
service there was a diagnosis of, or treatment for, a 
neuropsychiatric disorder.

Therefore, as the VA treatment records have shown a continuity of 
symptomatology for an acquired psychiatric disorder, diagnosed as 
major depression with anxiety, the Board finds that, resolving 
all reasonable doubt in favor of the Veteran, the criteria for a 
grant of service connection have been met.  As such, the 
Veteran's claim of service connection is granted.



Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).
Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran currently has a noncompensable rating for his hiatal 
hernia under Diagnostic Code 7346.  Under this diagnostic code, a 
10 percent rating requires two or more of the symptoms for the 30 
percent rating of less severity.  A 30 percent rating requires 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating requires 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 4.114.

In April 1999 the Veteran was granted service connection for a 
hiatal hernia at zero percent disabling.  In March 2000, the 
Veteran filed a claim for entitlement to a compensable rating and 
in a December 2001 rating decision, the RO denied the claim and 
continued the rating at zero percent disabling.  As discussed 
above, the claim was remanded in June 2005 for new VCAA notice 
and the Board remanded this claim again in June 2009 for a new VA 
examination to determine the current severity of the Veteran's 
hiatal hernia.

At the August 2009 VA examination, the Veteran maintained that he 
suffered from symptoms such as a burning sensation in his 
epigastric area approximately 2 to 3 times a month.  The Veteran 
also described that his symptoms were worse at night and they 
have gotten worse since his last VA examination in January 2004.  
The Veteran reported no history of dysphagia, esophageal 
distress, hematemesis or melena.  The VA examiner did note 
complaints of daily heartburn and less frequent vomiting and 
nausea when in the reclining position.  The examiner reported the 
stomach distended adequately and there was no radiographic 
evidence of intraluminal lesions.  There was also no evidence of 
gastric or duodenal ulcerations noted.  Ultimately, after 
examining the Veteran and performing appropriate tests, the VA 
examiner found that there was no radiographic evidence of a 
hiatal hernia or gastroresophageal reflux and the Veteran had a 
normal upper GI series.

The Board notes that the Veteran has produced no competent 
evidence that he is currently diagnosed with, or is being treated 
for, a hiatal hernia.  In addition to the negative VA 
examination, the Board notes that a July 2009 VA treatment record 
indicated that the Veteran reported no gastrointestinal problems, 
including vomiting, nausea, and dysphagia.  The overall diagnosis 
by the doctor also did not include a hiatal hernia.

Furthermore, in reviewing the Veteran's symptoms, the medical 
evidence only shows that the Veteran suffers from heartburn.  
However, the Veteran does not suffer from other symptoms which 
would meet the 10 percent rating under Diagnostic Code 7346.  He 
specifically stated that he has no history of dysphagia, and his 
regurgitation occurred less frequently than every week.  There is 
no reference to arm or shoulder pain, and ultimately there was no 
finding of a hiatal hernia.  See August 2009 VA examination.

The Board acknowledges the Veteran's statements that his hiatal 
hernia warrants a compensable rating.  However, in determining 
the actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.114, Diagnostic Code 7346.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of a hiatal hernia.  There is also no probative 
evidence of record to support a compensable rating for the 
Veteran's hiatal hernia at any time during this appeal period.  
Furthermore, in reviewing the Veteran's symptoms it is clear that 
he does not meet the criteria for a compensable rating under 
Diagnostic Code 7346.  The preponderance of the evidence is 
against the Veteran's claim for a higher rating.  Consequently, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as major depression and anxiety, is granted.

Entitlement to a compensable rating for a hiatal hernia is 
denied.



____________________________________________
L.M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


